Citation Nr: 1734391	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1975 to September 1978.  He also had a period of service in the Tennessee Army National Guard from September 1978 to September 1987.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for residuals of a left knee injury.  That rating action also denied service connection for restless leg syndrome.  He perfected a timely appeal to that decision.  

On August 24, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2016).  


FINDINGS OF FACT

1.  In a September 2009 decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for residuals of a left knee injury and the Veteran did not request reconsideration of that decision.  

2.  The evidence associated with the claims file subsequent to the September 2009 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a left knee injury.  

3.  The evidence of record is at least in equipoise as to whether a currently diagnosed left knee disorder is related to the Veteran's period of active service.  

4.  The currently demonstrated restless leg syndrome is not shown to be due to an event of incident of his active service or any period of active duty for training.  


CONCLUSIONS OF LAW

1.  The September 2009 Board decision, which denied reopening entitlement to service connection for residuals of a left knee injury, is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  Evidence received since the final September 2009 Board decision is new and material; therefore, the criteria for reopening the Veteran's claim of entitlement to service connection for residuals of a left knee injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a left knee injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

4.  The criteria for service connection for restless legs syndrome are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Laws and Regulations.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §  1131.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Generally, a claim which has been denied in an unappealed RO decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1100 (2016).  If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2016).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103 (a); 38 C.F.R. § 20.1100.  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual Background & Analysis-S/C- residuals of left knee injury.

A.  Claim to reopen.

The Veteran's claim to reopen his claim for service connection for residuals of a left knee injury was denied in a September 2009 Board decision, and the Veteran did not request reconsideration; thus, the decision is final.  38 U.S.C.A. §§ 7103 (a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).  

The evidence considered at the time of the September 2009 Board decision included service treatment records (STRs), private treatment reports, VA treatment records, lay statements, private treatment records, and a VA examination report.  The Board declined to reopen the Veteran's claim for service connection in that decision as it was deemed that the evidence that had been submitted since an October 1989 denial was not new and material.  

Historically, the Board notes that the service treatment records (STRs) indicate that the Veteran was seen in July 1976, with complaint of knee pain for one week.  He reported an old injury playing football and denied any recent injury at that time.  An x-ray showed no significant abnormality.  The assessment was musculoskeletal pain secondary to activity.  The Veteran was seen for a follow up evaluation in August 1976; at that time, the assessment was knee pain.  On the occasion of the separation examination in July 1978, clinical evaluation of the knees and lower extremities was reported as normal.  

Submitted in support of the claim were private treatment reports from the Memphis Orthopaedic Group, dated from April 1982 to December 1987.  These records show that the Veteran was seen in April 1982 for evaluation of a left knee injury.  The Veteran reported that he sustained an injury to his left knee while playing basketball.  It was noted that X-rays were unremarkable.  Following a physical examination, the impression was Grade I medial collateral ligament strain, possible mid medial meniscal tear.  These records show that the Veteran was next seen on October 29, 1984, at which time he reported that his left knee locked while he was flexing three days ago, necessitating a trip to the emergency room.  The impression was possible medial meniscal bucket handle tear, left knee.  He was placed in a cast.  

The records show that the Veteran was seen during a period of service with the Army National Guard in June 1984 for complaints of left knee pain.  In November 1984, the Veteran reported that he had injured his left knee while on active training at Camp Selby, Mississippi in June of that year and that his left knee had locked up on him on October 29, 1984.  

In a November 1984 letter, R D McCash, Battery C Clerk for the 3rd Howitzer Battalion, 115th Field Artillery of the Tennessee Army National Guard, reported that the Veteran injured his left leg during annual training summer camp in June 1984.  Dr Manugian reported in another November 1984 letter that the Veteran was under his care for a left knee injury sustained at camp in June 1984.  In a January 1986 letter, Dr. W H Knight reported that the Veteran had had chronic mechanical problems with his left knee since he saw Dr. Manugian in 1984 and that Dr. Manugian had written a letter stating that the knee injury occurred in June 1984 while the Veteran was at military camp.  

The Veteran was afforded a VA compensation and pension (C&P) examination in August 1989.  It was noted that the Veteran was playing basketball and sustained a twisting injury to the knee; he had immediate pain but was able to continue playing for a while.  Later on that night, he had rather severe pain accompanied by swelling Medical attention was sought and he was given crutches and a knee immobilizer.  It was also noted that the Veteran continued to have problems with the knee, with episodes of the knee going out.  He was eventually diagnosed apparently as having an anterior cruciate ligament tear and was treated in a Lenox Hill brace.  The examiner noted that, approximately two years earlier, he had reconstructive surgery of the knee secondary to instability.  At the time of the August 1989 examination, he had pain in the left knee which was intermittent.  Following examination of the left knee, the pertinent diagnosis was residuals of an old injury to left knee, postoperative left knee reconstruction, degenerative changes present.  There is no opinion as to whether his left knee condition was related to service.

By a rating action in August 1989, the RO denied the claim for a left knee injury; it was determined that while he fell during National Guard training in June 1984, there was no indication of any chronic aggravation until he left the period of training.  Subsequently, in October 1989, the RO confirmed the denial of service connection for the left knee, finding that the condition was not incurred in or aggravated by the Veteran's period of active duty for training.  

Subsequently submitted were private treatment reports from Dr. A. H. Manugian with the Memphis Orthopaedic Group, dated from April 2004 to October 2008, which show that the Veteran continued to receive follow up evaluation and treatment for symptoms involving the left knee.  During a visit in June 2008, it was noted that the Veteran complained of increasing pain and swelling of the left knee; it was also noted that he had previously had left knee ACL reconstruction.  

In its decision, in September 2009, the Board determined that the evidence added to the record since October 1989 was new in the sense that it was not previously of record.  However, it was not considered material as it did not cure the previous evidentiary defect at the time of the October 1989 rating decision.  Significantly, the Board determined that, while the medical evidence revealed treatment for the Veteran's left knee following his military service, none of the medical records showed that the Veteran's left knee condition was incurred in or aggravated during any period of service.  The Board stated that the new medical evidence only showed treatment for a left knee disorder after service.  As such, the Board found that the record did not contain new and material evidence to reopen the claim for entitlement to service connection for residuals of a left knee injury.  

Essentially, the unestablished fact in this case is a nexus between the Veteran's in-service injuries of the left knee, whether in 1970 or 1984, and any current knee disability. 

The Veteran's request to reopen his claim for service connection for a left knee injury was received in July 2011.  The Veteran asserted that he sustained several injuries to his left leg while on active duty that have contributed to his currently left knee disorder.  

Submitted in support of the claim were VA progress notes dated from August 2007 to October 2011, which show that the Veteran received ongoing evaluation and treatment for chronic left knee pain.  The impression was chronic left knee pain.  In September 2011, a primary care note reflects an impression of left knee arthralgia.  These records also indicate that the Veteran has been treated for gout.  

Of record is the report of a DBQ examination for evaluation of ankle conditions, conducted in October 2011.  The examiner reported a diagnosis of post-traumatic knee arthritis, left.  

Also submitted in support of the reopened claim was a medical statement from Dr. Reginique L. Green, dated in September 2013, indicating that she reviewed the Veteran's medical records and performed an examination in order to determine the nature and etiology of his left knee disorder.  Dr. Green reported that the Veteran currently has severe arthritis in both knees.  She noted that review of the medical records reflect that the Veteran injured his left knee while playing basketball on active duty in July 1976.  She noted that he was again seen in August 1976 and on multiple other occasions with complaints of locking and discomfort in the knee.  Dr. Green also noted that the Veteran developed a locking of his left knee during National Guard summer camp in June 1984; she stated that the Veteran reportedly fell on his left knee causing further injury to that knee.  Dr. Green further noted that, in December 1984, the Veteran was diagnosed with a left ACL and MCL tear; and, after failing physical therapy and quadriceps strengthening modalities, he underwent a complete medial meniscectomy and ACL repair.  Dr. Green stated that the operation left the Veteran without knee cartilage and the destiny of developing severe degenerative joint disease.  She stated that review of his records show numerous visits to orthopedic surgeons complaining of the pain and difficulty that he has endured throughout the years.  

Dr. Green related that, following a physical examination, the pertinent diagnoses were chronic left knee pain, post traumatic degenerative joint disease of the left knee, overcompensation of the right knee osteoarthritis due to ACL and MCL repairs of the left knee, old left ACL tear s/p repair, and old left MCL tear s/p meniscectomy.  Dr. Green stated that, after examination of the Veteran and complete review of his medical records, it was her opinion with absolute certainty that he injured his knee while serving his country and that there is a direct connection between the knee problems that he is experiencing in both his left and right knees and those injuries.  

At his personal hearing in August 2016, the Veteran indicated that, when he first went into the military in 1975, he played basketball and injured his knee and sprained his ankle real bad.  The Veteran reported hurting his left leg at least twice and possibly three times while he was on active duty.  The Veteran indicated that he went on sick call, but he was never diagnosed with any left knee condition in service; he stated that he thought he simply had a real bad sprain, but now he knows that he was mistaken.  The Veteran indicated that, after service, he went to both private and VA doctors for treatment; he stated that he went to Millington Naval base probably in 1984 before they closed the base.  The Veteran indicated that he was seen for his left in 1976 while on active duty; he indicated that he subsequently injured his knee as a civilian while in the National Guard in 1982 when a Howitzer fell on his knee.  The Veteran indicated that he has been going back and forth to the hospital for treatment for his leg, which was hurting and locking up; and, in the nineties, the doctor told him that he had restless leg syndrome.  

Evidence added to the record since the September 2009 Board decision is new and material, and it tends to relate to an unestablished fact; i.e., a nexus between an in-service injury and a current knee disability.  The new medical evidence includes a private medical statement which attributes the Veteran's current left knee disorder to military service.  Specifically, in a statement from Dr. Reginique L. Green, dated in September 2013, she stated that she had reviewed the Veteran's service records and it was her opinion that the injuries that he sustained while on active duty are the direct cause of his current left knee condition.  Consequently, the additional evidence received is both new and material, and the claim of service connection for residuals of a left knee injury is reopened.  See 38 C.F.R. § 3.156 (a).  


B.  Analysis-Merits.

The Veteran maintains that he developed a left knee disorder as a result of the injuries he sustained while playing basketball during active duty service.  

As previously noted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, the Board is of the opinion that the weight of the evidence is in equipoise as to a finding that the Veteran's left knee disorder is causally related to his period of service.  

After a review of the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether Veteran has the residuals of a left knee injury.  The evidence shows that the Veteran has current disability of post-traumatic degenerative joint disease of the left knee and chronic left knee pain.  In addition, in the medical statement dated in September 2013, Dr. Reginique L. Green stated that, based on examination of the Veteran and a review of his medical records, the Veteran's left knee arthritis was caused by the injuries he sustained while on active duty in the Army.  The Board finds that the September 2013 examiner's opinion expresses support for the proposition that the Veteran's left knee disorder is attributable to the injuries he sustained during service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a left knee injury is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  


IV.  Factual background & Analysis-S/C Restless leg syndrome.

The Veteran maintains that he suffers from restless leg syndrome due to events that occurred during his service to include with the National Guard.  At his personal hearing in August 2016, the Veteran indicated that he first sprained his ankle while playing basketball on active duty; he also noted that he reinjured his ankle and leg while on duty with the National Guard.  The Veteran stated that he distinctly recalled falling while in the National Guard reinjuring the left leg.  The Veteran maintained that the injuries he sustained in service led to the development of restless leg syndrome.  

The STRs show that the Veteran was seen in February 1976, at which time he reported that he was playing basketball last night when he jumped up and landed on his left outer aspect of his foot turning it inward.  The assessment was mild inversion sprain.  He was placed on profile, no running, or prolonged walking for 3 days.  When seen in March 1976, the Veteran reported hurting his left leg the previous week playing basketball at Camp Roberts.  He reinjured the leg walking down stairs when his ankle twisted 4 days ago.  The assessment was ankle pain.  On May 19, 1976, the Veteran was seen for complaints of left foot sprain, playing basketball one week ago; he reported occasional "sting."  The assessment was questionable strain, minimal.  In August 1976, the veteran was seen for complaints of twisting his left ankle the previous week playing basketball; he now had pain and swelling.  The assessment was muscle strain, left foot.  In June 1977, the Veteran was seen for left ankle pain; he reported twisting his left ankle two weeks ago.  The impression was very mild sprain.  On the occasion of the separation examination in July 1978, clinical evaluation of the knees and lower extremities was reported as normal.  

In a November 1984 letter, R D McCash, Battery C Clerk for the 3rd Howitzer Battalion, 115th Field Artillery of the Tennessee Army National Guard, reported that the Veteran injured his left leg during annual training summer camp in June 1984.  

Also of record records from Dr. A. H. Manugian.  Among the records is a medical statement, dated in November 1984, wherein Dr. Manugian certified that the Veteran had been under his care for a knee injury which he sustained at camp in June 1984, at which time he sustained an injury to his left leg.  In a treatment report, dated in May 2006, it was noted that the Veteran was seen for complaints of pain in the second toe on the left; no history of any specific trauma.  X-rays of the left foot was essentially normal.  The impression was left 2nd toe PIP sprain.  

Post service treatment reports dated from April 2004 through December 2008 reflect treatment primarily for chronic left knee pain.  In June 2004, the Veteran was seen for evaluation of a right lateral ankle injury.  It was noted that the Veteran had a twisting injury to his right ankle when he tripped.  He had moderate pain and swelling.  The impression was right lateral ankle pain.  

The Veteran's claim for a problem involving the left leg, foot and ankle was received in July 2011.  Submitted in support of the claim were VA progress notes dated from August 2007 to August 2011.  These record show that the Veteran received treatment for complaints involving the left ankle; he was diagnosed with gout, left ankle.  An emergency department note, dated in June 2011, indicates that the Veteran woke up with pain in the right ankle with swelling; no trauma was reported.  The impression was most likely gout as Veteran has risk factors.  

Of record is the report of a DBQ examination for evaluation of ankle conditions, conducted in October 2011.  It was noted that the Veteran had a history of left ankle pain since 1976 after falling down stairs.  He described the severity of the pain as 5 out of 10.  Following an examination, the examiner noted that the current diagnosis was restless leg syndrome, left.  The examiner was asked to provide an opinion as to whether the left leg, foot and ankle condition is associated with active military duty.  The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner explained that the Veteran's current symptoms and complaints were more consistent with restless leg syndrome and vascular vs. neurogenic claudication than any condition treated in service.  The examiner further noted that the Veteran does not have remnants of those service treated conditions.  He complains of jumping/cramping in the left at night, more constant with restless leg.  There is no apparent orthopedic related disability in his foot/leg/ankle.  The examiner stated that he did not see any relation to or symptoms of gout in the Veteran at this time so it likely has no relation to his current complaints.  

In this case, the Veteran contends that he has restless leg syndrome that is the result of his active military service or injuries he sustained while he was in the National Guard.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Significantly, while the STRs indicate that the Veteran received clinical attention for leg and ankle pain, the records do not reflect any complaints, findings or diagnoses consistent with restless leg syndrome.  On the occasion of the separation examination in July 1978, clinical evaluation of the lower extremities was normal.  In addition, on review, the National Guard medical records are found to be negative for any complaints or findings referable to restless leg syndrome in connection with a period of active or inactive duty for training.  Moreover, post-service medical records, including VA as well as private treatment reports, do not show any complaints, diagnoses of or treatment for a disability diagnosed as restless leg syndrome until October 2011, more than 33 years after the Veteran's final separation from active duty and 24 years after his retirement from the Army National Guard.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

For certain chronic diseases, such as organic diseases of the nervous system like restless leg syndrome, service connection may be presumed when they are shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  See 38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, presumptive service connection for restless leg syndrome as a chronic disease is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because restless leg syndrome was not noted during service (let alone shown to be chronic), service connection may not be established restless leg syndrome as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  Moreover, the evidence does not show that restless leg syndrome manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307 (a), 3.309(a).  

Furthermore, while the record indicates that the Veteran has a current diagnosis of restless leg syndrome involving the left leg, there is no medical evidence or opinion of record that relates the Veteran's restless leg syndrome to his military service or any period of active duty for training.  Rather, following the October 2011 VA examination, the examiner stated that the Veteran's current symptoms and complaints were more consistent with restless leg syndrome and vascular vs. neurogenic claudication than any condition treated in service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner further explained that the Veteran does not have remnants of those service treated conditions.  In the absence of evidence showing that the veteran's current restless leg syndrome is related to his military service, the Board has no basis on which to award service connection.  

The Board acknowledges the Veteran's contentions that he developed restless leg syndrome as a result of injuries he sustained while playing basketball during active duty and active duty for training in the National Guard.  Lay testimony can be competent regarding features or symptoms of injury or disease, including its origin, when the features or symptoms are within his personal knowledge and observations and the questions are not complex.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his current restless leg syndrome is related to his active service, including the complaints he had during service, is a complex question - given the passage of time.  The Veteran has not demonstrated that he has expertise in medical matters.  As such, his nexus opinion is not competent evidence.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Rather, the preponderance of evidence is against a finding that his current restless leg syndrome was incurred during active service or active duty for training.  Hence, the appeal as to this issue must be denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left knee injury is reopened.  

Service connection for residuals of a left knee injury is granted.  

Service connection for restless leg syndrome is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


